DISMISS and Opinion Filed February 24, 2020




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01214-CV

    HCD HOUSTON CORPORATION, TRT HOLDINGS, INC., OMNI HOTELS
  MANAGEMENT CORPORATION, AND ALLEGIANCE HOSPITALITY SERVICE
                       COMPANY, LLC, Appellants
                                V.
  PAM ESLINGER, AS THE PERSONAL REPRESENTATIVE OF THE ESTATE OF
     ELLA JILL RENICK, AND OLETA RENICK, INDIVIDUALLY, Appellees

                         On Appeal from the 44th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-07211

                               MEMORANDUM OPINION
                          Before Justices Whitehill, Molberg, and Reichek
                                    Opinion by Justice Reichek
          The Court has before it the parties’ February 20, 2020 joint motion to terminate stay and

to dismiss appeal, stating the parties have reached a settlement in the above cause. We grant the

parties’ motion. We lift the stay ordered by this Court on November 29, 2018 and dismiss the

appeal.




                                                   /Amanda L. Reichek
                                                   AMANDA L. REICHEK
                                                   JUSTICE


181214F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 HCD HOUSTON CORPORATION, TRT                      On Appeal from the 44th Judicial District
 HOLDINGS, INC., OMNI HOTELS                       Court, Dallas County, Texas
 MANAGEMENT CORPORATION AND                        Trial Court Cause No. DC-18-07211.
 ALLEGIANCE HOSPITALITY SERVICE                    Opinion delivered by Justice Reichek;
 COMPANY, LLC, Appellants                          Justices Whitehill and Molberg
                                                   participating.
 No. 05-18-01214-CV         V.

 PAM ESLINGER, AS THE PERSONAL
 REPRESENTATIVE OF THE ESTATE
 OF ELLA JILL RENICK; AND OLETA
 RENICK, INDIVIDUALLY, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement by the parties, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered February 24, 2020




                                             –2–